Citation Nr: 0946374	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  02-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
broken nose.

4.  Entitlement to service connection for sinusitis, to 
include as due to mustard gas.

5.  Entitlement to service connection for residuals of an 
injury to the face with bilateral eye disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, February 2004, September 
2004, and May 2005 RO rating decisions.  The August 2002 
decision denied service connection for sinusitis, to include 
as due to mustard gas.  The February 2004 decision 
essentially denied service connection for residuals of a 
broken nose (with a deviated septum and breathing problems) 
and for residuals of an injury to the face with bilateral eye 
disorders.  The September 2004 decision denied service 
connection for bilateral hearing loss (to include as 
secondary to residuals of a broken nose and to residuals of 
an injury to the face with bilateral eye disorders).  The May 
2005 decision denied service connection for tinnitus.

The Veteran provided testimony at personal hearings at the RO 
in June 2005 and September 2005.  The Veteran also testified 
at a videoconference hearing before the undersigned member of 
the Board in March 2006.

In July 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Right ear hearing loss clearly and unmistakable 
preexisted service; it did not increase in severity during 
service; and is unrelated to any injury, disease, or event of 
service origin.

2.  Left ear hearing loss was not affirmatively shown to have 
had onset during service; was not manifested to a compensable 
degree within one year from the date of separation from 
service; and is unrelated to any injury, disease, or event of 
active service origin.

3.  Tinnitus was not affirmatively shown to have been present 
during service; and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.

4.  Residuals of a nose fracture are not shown and a deviated 
septum and breathing problems are unrelated to a disease, 
injury, or event of service origin.

5.  Sinusitis had its onset in service.

6.  Other than refractive error, which is not a disability 
for VA disability compensation purposes, the competent 
medical evidence does not show any current bilateral eye 
disability, including dry eyes, due an injury, disease, or 
event of service origin.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1132, 1153, 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.304 and 3.306 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West  2009); 38 C.F.R. § 
3.303 (2009).

3.  Residuals of a nose fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2009); 38 C.F.R. § 3.303 (2009).

4.  Sinusisits was incurred in service.  38 U.S.C.A. §§ 1110,  
1111, 1132, 1153, 5107 (West 2009); 38 C.F.R §§ 3.303, 3.304, 
3.306, 3.316 (2009).

5.  A bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2009): 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2004, June 2005, and 
February 2008; rating decisions in August 2002, February 
2004, September 2004, and May 2005; statements of the case in 
November 2002, March 2005, and August 2005; and a 
supplemental statement of the case in December 2005.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA obtained medical examinations and opinions in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hearing loss of the sensorineural type, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).

The Veteran's service medical records show that on a medical 
history form at the time of the April 1966 induction 
examination, he checked that he had hearing loss, eye 
trouble, and sinusitis.  The reviewing examiner noted that 
the Veteran had hearing loss in the right ear and moderate 
sinus problems.  The April 1966 objective induction 
examination report recorded audiological results that were 
indicative of right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  An April 1966 private physician statement 
noted that the Veteran had an approximately 60 percent 
hearing loss in the right ear and a 30 percent hearing loss 
in the right ear on gross testing with both ears appearing 
normal.  A March 1967 treatment entry contained a finding 
that the Veteran's nose and throat were stopped up.  The 
clinician indicated that the Veteran snored excessively loud 
and had woken up choking the previous night.  It was noted 
that the Veteran had chronic tonsillitis. 

A June 1967 entry noted that the Veteran was in an 
altercation and struck in the face, but he denied loss 
consciousness.  He complained of pain only over the left eye.  
The clinician indicated that the Veteran had a large area 
over the left eye which was swollen shut as well as minimal 
swelling over the right eye.  There was grating and abnormal 
mobility with a polyp at the bridge of the nose.  A June 1967 
X-ray of the Veteran's skull revealed a smooth rounded 
density from the roof of the left maxillary sinus with no 
evidence of fluid within the maxillary sinus.  It was 
reported that there also appeared to be some soft tissue 
density along the lateral wall of the left maxillary sinus 
and that such could represent retention cysts.  It was noted 
that it would be unusual for there to be an orbital floor 
fracture as there was no blood within the sinus that was 
visible.  A subsequent June 1967 X-ray report showed no 
evidence of fracture through the floor of the left orbit or 
abnormality of the left maxillary sinus.

On a medical history form at the time of his March 1968 
separation examination, the Veteran checked that he had ear, 
nose, or throat trouble.  The reviewing examiner indicated 
that he had throat trouble.  On separation examination, 
audiological results were not indicative of right or left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  There were 
notations that the Veteran's ears, eardrums, and eyes were 
normal.

Post-service private and VA treatment records show treatment 
for bilateral hearing loss, tinnitus, nose problems, eye 
problems, and sinusitis.  In July 1978, the Veteran 
complained of trouble hearing after swimming in a pool.  He 
was treated for mild otitis externa.  

In May 2002 the National Personnel Records Center (NPRC) 
reported that there were no records indicating that the 
Veteran had any exposure to mustard gas or lewisite.

The Veteran was afforded a VA nose, sinus, larynx, pharynx, 
scars, and facial injuries examination in December 2002.  The 
Veteran complained of drainage from his ears, hearing loss, 
tinnitus, occasional dizziness, a runny and stuffy nose, and 
nasal obstruction.  There was no evidence of nasal fracture.  
There was no evidence of any blockage from any injury.  
Diagnoses were not specifically provided.  The examiner 
indicated that from reviewing the Veteran's record, taking 
his history, and performing a physical examination, it was 
his opinion that the Veteran had no service-related injury to 
his nose, facial bones, or sinuses, and that the problems he 
was complaining about were not service-related.  It was noted 
that the Veteran did have allergic rhinitis.  The examiner 
found that the Veteran had a mass in the back of his 
nasopharynx which might be the reason for his headaches and 
that such was not service-related.  The examiner determined 
that the Veteran should have a biopsy of the mass in the 
nasopharynx.  The examiner commented that the current 
problems that the Veteran was having did not appear to be 
service-related, although the examiner denied having reviewed 
the Veteran's active duty record at that point in time.

A subsequent January 2003 statement from a VA physician noted 
that the Veteran suffered from facial trauma (nasal fracture) 
while in service, which led to a nasoseptal deviation, right 
airway obstruction, and subsequently hypertrophic adenoids 
and chronic eustachian tube dysfunction.  The physician 
commented that the nasal fracture triggered the start of a 
chain of events that caused chronic nose and ear disease, 
eventually resulting in right cholesteatoma (skin cyst 
eroding away the bony ossicles) and conductive hearing loss 
due to ossicular problems. 

In January 2003, the Veteran underwent right 
tympanomastoidectomy, adenoidectomy and septoplasty, for 
removal of a right cholesteatoma, right ear retraction with 
conductive hearing loss and nasal airway obstruction.  In his 
first post-operative follow-up visit, the Veteran complained 
of tinnitus and decreased hearing in the right ear since the 
surgery.  

An August 2003 VA examination report contained complaints of 
ringing in the ears and vertigo since the January 2003 
surgery.  The examiner commented that as mentioned previously 
on examination in December 2002, the Veteran's ears, nose, 
and throat problems were not service-related.  A diagnosis 
was not provided.  

On VA eye examination in August 2003, the Veteran complained 
of periodic blurred vision without relief from artificial 
tears.  He related a history of in-service head trauma with 
swollen eyes.  The examiner diagnosed dry eyes with no 
keratitis and refractive error.  The examiner commented that 
the Veteran manifested no ophthalmic residuals from the June 
1967 head trauma.

In June 2004 Dr. S. N., noted that the Veteran suffered 
right-sided facial and nasal fractures during service and 
since that time, he developed a problem with recurrent 
cholesteatoma as well as conductive hearing loss.  Dr. S.N. 
stated that after a review of the records presented to her, 
to include the January 2003 statement from the VA physician, 
she opined that all of the Veteran's current problems 
resulted from the in-service injury.

In February 2004, the Veteran underwent tympanoplasty with 
right modified mastoidectomy for a right recurrent 
cholesteatoma.  

At personal hearings in June 2005, December 2005, and March 
2006, the Veteran testified that the in service-head trauma 
caused him to develop a cyst that had to be surgically 
removed, and its removal resulted in hearing loss and 
tinnitus with loss of balance.  He stated that after the in-
service head injury he developed sinusitis, and he began 
snoring loudly.  

On VA eye examination in August 2006, the Veteran complained 
of occasional blurring of vision and blinking.  The diagnoses 
were dry eyes with no keratitis and refractive error.  

On VA nose, sinus, larynx, and pharynx examination in August 
2006, following an examination of the Veteran and a review of 
the Veteran's case file, to include the service treatment 
records, the examiner diagnosed congestion of the nasal 
turbinates and chronic sinusitis.  The examiner noted that 
the Veteran did have trauma to the face in service and opined 
that it was at least as likely as not that such trauma would 
lead to chronic sinus problems.  The examiner further noted 
that while X-rays did not reveal sinusitis, a CAT scan showed 
maxillary sinus thickening most likely secondary to 
sinusitis.  Therefore, it was at least as likely as not that 
the Veteran did have problems with chronic sinusitis, 
particularly to the maxillary sinuses, and as trauma to that 
site could lead to development of sinusitis, sinusitis was at 
least as likely as not secondary to in-service trauma.  

The Veteran underwent a VA neurological examination in 
November 2006.  The Veteran reported hearing loss and 
constant ringing in the ear with vertigo following right ear 
surgery.  The examiner found no neurological deficits, other 
than hearing problems, at the time of the examination.

The Veteran underwent a VA audiological examination in March 
2008.  He related a history of hearing loss sine 1968, and 
tinnitus since the 2003 right ear surgery.  The examiner 
diagnosed asymmetric hearing loss, mixed and moderately 
severe in the right and mild in the left ear.  The examiner 
noted that while hearing loss was noted on service induction, 
on separation from service the Veteran's bilateral hearing 
tested normal.  Accordingly, the examiner opined that the 
Veteran's current hearing loss did not exist at the time of 
discharge from service.  

A VA ear disease medical opinion was obtained in September 
2008.  The examiner reviewed the Veteran's service treatment 
records and noted the post-service medical opinions of 
January 2003 and June 2004, that linked the Veteran's current 
hearing problems to facial fractures sustained in service.  
The examiner found that facial and nasal fractures in service 
would explain post-service ear infections, cholesteatoma, and 
subsequent hearing loss problems.  However, facial and nasal 
fractures were not documented in service and an opinion 
relating the Veteran's current problems to fractures in 
service would not be based on objective evidence.  The 
examiner further found that since at the time of service 
discharge the Veteran's hearing was normal, his current 
neurosensory hearing loss was not related to service.  

A VA audiological opinion was obtained in December 2008.  The 
examiner noted the Veteran's history of right ear disease and 
surgery, along with complaints of tinnitus.  The examiner 
noted that the Veteran's hearing was evaluated as normal on 
separation examination, and opined that it was at least as 
likely as not that tinnitus in the right ear was related to 
the post-service right ear surgery.  

Following a review of the Veteran's claims file, to include 
the service treatment  records, a VA optometrist in March 
2009 opined that it was at least as likely as not that the 
Veteran's periodic blurred vision was associated with his 
current pre-diabetic status.    



Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral 
hearing loss that was caused by fractures of the face and 
nose sustained in service.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

For VA compensation and pension purposes, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A Veteran is presumed to have entered service in sound 
condition, except for a condition noted on entrance 
examination.  38 C.F.R. § 3.304(b).  In this case, the April 
1966 objective induction examination report indicated 
audiological results that were indicative of right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
rebutting the presumption of soundness at service entrance 
with regard to right ear hearing impairment.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As right ear hearing impairment was noted on the entrance 
examination, the Board finds that right ear hearing 
impairment clearly and unmistakably pre-existed service, and 
the Board must determine whether the Veteran's pre-existing 
right ear hearing impairment was aggravated during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

While in April 1966 a private physician noted that the 
Veteran had approximately 30 percent hearing loss in the 
right ear on gross testing, on service induction in April 
1966 audiological results were not indicative of left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  Accordingly, 
the presumption of soundness remains intact with respect to 
left ear hearing loss.  Therefore, the appropriate question 
for consideration is whether a chronic left ear hearing loss 
was incurred in, rather than aggravated by, active service.

The service treatment records show that in June 1967 the 
Veteran was struck in the face during an altercation.  On 
examination, it was reported that there appeared to be some 
soft tissue density along the lateral wall of the left 
maxillary sinus and that could represent retention cysts.  X-
rays revealed no fractures of the face or nose.  
Additionally, the records show no findings with respect to 
the Veteran's right or left ear hearing.  The service 
treatment records do not show treatment for hearing loss and 
on separation from service in March 1968, audiological 
results were not indicative of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  Accordingly, there is no 
evidence of that the right ear pre-existing hearing 
impairment increased in severity during service.  On the 
basis of the service medical records, left ear hearing 
impairment was not affirmatively shown during service.  
Therefore, the Board finds that service connection for 
bilateral hearing loss is not established under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a).  The Board finds that a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

After service a July 1978 clinical report noted complaints of 
trouble hearing and treatment for mild otitis externa.  
Thereafter, on VA examination in December 2002, the Veteran 
complained of drainage from his ears and hearing loss.  
Subsequent treatment records show findings consistent with 
bilateral hearing loss.  
The absence of documented complaints of hearing problems from 
1968 until 1978, weighs against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  The absence of symptoms constitutes negative 
evidence and opposes the claim.  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the record shows that bilateral hearing loss of the 
sensorineural type was first documented well beyond the one-
year presumptive period for sensorineural hearing loss as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran is competent to describe post-service hearing 
problems, but it does not necessarily follow that there is a 
relationship between the present bilateral hearing loss of 
the sensorineural type, and the continuity of symptomatology 
claimed.  Medical evidence is required to demonstrate a 
relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Regarding the Veteran's statements to the effect that he has 
bilateral hearing loss that is attributable to fractures of 
the nose and face sustained during service, although the 
Veteran is competent to describe such symptoms as hearing 
difficulty, the diagnosis of the type of hearing loss and the 
medical causation is not subject to lay observation.  The 
determination as to the presence, type, and cause of hearing 
loss is medical in nature and not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

The diagnosis of hearing loss disability of the sensorineural 
type is based on results of audiology testing that meet the 
standard of hearing loss under 38 C.F.R. § 3.385. For this 
reason, hearing loss of the sensorineural type is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret audiology testing, and 
the Board determines that hearing loss of the sensorineural 
type is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where, as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis, not capable of lay observation, or the 
claimed disability is not a simple medical condition.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that that he has current 
bilateral hearing loss that either had onset during service 
or is related to an injury, disease, or event of service 
origin.

The competent medical evidence in favor of medical causation 
includes a January 2003 statement from a VA physician who 
noted that the Veteran suffered from facial trauma (nasal 
fracture) while in service, which led to a chain of events 
that caused chronic nose and ear disease, and conductive 
hearing loss due to ossicular problems, and the June 2004 
statement from Dr. S. N. who noted that the Veteran suffered 
right-sided facial and nasal fractures during service, which 
caused him to develop conductive hearing loss. 

The Board finds those opinions less persuasive for the 
following reasons.  

The VA physician and Dr. S. N. relied on the fact that the 
Veteran incurred fractures to the face and nose in service.  
June 1967 X-rays revealed no evidence of fractures.  The 
record shows that the Veteran first referred to fractures as 
due to in-service head trauma in 2003, nearly 36 years after 
the injury in 1967.  That contentions is not supported by the 
service medical records.  As the record contradicts the facts 
relied on by the physicians to form the basis of the 
opinions, the opinions are of less probative value.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).

The remaining relevant evidence of record is the opinion of  
a VA examiner in March 2008, who diagnosed asymmetric hearing 
loss, mixed and moderately severe in the right and mild in 
the left ear and opined that the Veteran's current hearing 
loss did not exist at the time of discharge from service.  
Additionally, a VA ear disease medical examiner opined in 
September 2008 that the Veteran's current neurosensory 
hearing loss in the high frequencies was not related to 
service.  The examiner reviewed the Veteran's service 
treatment records and noted the post-service medical opinions 
of January 2003 and June 2004, that linked the Veteran's 
current hearing problems to facial fractures sustained in 
service.  The examiner found that facial and nasal fractures 
in service would explain post-service ear infections, 
cholesteatoma, and subsequent hearing loss problems.  
However, facial and nasal fractures were not documented in 
service and as such, an opinion relating the Veteran's 
current ear problems to fractures in service would not be 
based on objective evidence.  

The Board finds the medical opinions of the VA examiners in 
March and December 2008 highly probative on the question of 
whether the Veteran's current bilateral hearing loss is 
related to service, because the opinions were based on the 
significant facts in the record and rationales were provided 
to support the opinions, which were also consistent with the 
significant facts in the record.  Nieves-Rodriquez v. Peake, 
22 Vet. App. 295 (2008).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he currently suffers from tinnitus 
as due to fractures of the face and nose sustained in 
service.  

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).  Therefore, the Board finds that a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The absence of any complaint of tinnitus from 1968 to 2002 is 
persuasive evidence against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002). 

As for service connection for tinnitus diagnosed after 
discharge, tinnitus is a condition that lay observation is 
competent as to the presence of the disability.  Thus, 
tinnitus is capable of lay observation. Charles v. Principi, 
16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Although the Veteran is competent to declare that he has 
tinnitus, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, a lay 
assertion of medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.

On the question of a medical nexus or causation opinion, the 
VA examiner in December 2008, noted that tinnitus was not 
present during service.  The examiner found that ear disease 
had its onset post-service and it was at least as likely as 
not that tinnitus in the right ear was related to the post-
service right ear surgery.  There is no other medical opinion 
of record, addressing medical causation.

The Board finds that the only competent evidence of a medical 
nexus or medical causation is unfavorable to the claim.  The 
Board may consider only competent medical evidence to support 
a finding on the question of a medical nexus or medical 
causation, where a lay assertion of medical causation is not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the preponderance of the evidence is 
against the claim for service connection for tinnitus, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Broken Nose

The Veteran contends that he currently suffers residuals of a 
broken nose, to include a deviated septum and breathing 
problems, due to in-service head trauma.  The Board notes 
that the Veteran also claims service connection for 
sinusitis, which is separately addressed in this decision.  

On the basis of the service treatment records, the Board 
finds that a nose fracture or residuals thereof were not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).  

Although the Veteran's service treatment records show that in 
March 1967 a clinician noted that the Veteran's nose and 
throat were stopped up and the Veteran snored excessively 
loud, that was attributed to chronic tonsillitis.  While a 
June 1967 entry note recorded an injury to the head, along 
with grating and abnormal mobility with a polyp at the bridge 
of the nose, X-rays showed no evidence of fracture of the 
nose or skull.  The evidence also did not show any 
manifestations sufficient to identify a chronic condition as 
residuals of a nasal fracture.  The Board finds that 
sufficient observation to establish chronicity during service 
are not adequately supported by the service medical records.  
Residuals of a nose fracture were not found or diagnosed on 
separation examination.  Therefore, the Board finds that a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

On VA examination in December 2002, the examiner indicated 
that the Veteran had allergic rhinitis, and a VA physician in 
January 2003 noted nasoseptal deviation, right airway 
obstruction, hypertrophic adenoids, and chronic eustachian 
tube dysfunction.  The absence of documented complaints of 
residuals of a nose fracture from 1968 to 2002 is persuasive 
evidence against continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity, the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Regarding the Veteran's statements to the effect that he 
suffers from residuals of a an in-service fracture to the 
nose, although the Veteran is competent to describe post-
service nasal problems, a fracture is not a condition that is 
capable of lay observation, and the determination as to the 
presence of a fracture therefore is medical in nature and not 
capable of lay observation.  Therefore, competent medical 
evidence is needed to substantiate the claim. Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis not capable of lay observation. For this 
reasons, the Board finds the Veteran's statements that he has 
residuals of nose fracture incurred in service to be less 
persuasive because the service medical records did not detect 
any fracture upon examination following his head trauma. 

To the extent the Veteran's statements are offered as 
evidence of a nexus between the post-service diagnosis and 
the claimed in-service injury, the Board notes that where, as 
here, the determinative issue involves a question of a 
medical nexus or medical causation, a lay assertion of 
medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The competent medical evidence in favor of medical causation 
is the January 2003 statement from a VA physician who noted 
that the Veteran fractured his nose in service, which caused 
nasoseptal deviation, right airway obstruction, and 
subsequently hypertrophic adenoids and chronic eustachian 
tube dysfunction. 

The Board discounts that opinion because the VA physician 
relied on the fact that the Veteran fractured his nose in 
service, while the service treatment records, to include June 
1967 X-rays, revealed no evidence of a nose fracture.  As the 
record contradicts the facts relied on by the physician to 
form the basis of the opinion, the opinion is of little 
probative value.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

While a VA examiner in December 2002 determined that the 
Veteran suffered from allergic rhinitis, the examiner opined 
that the Veteran's nasal complaints were not service-related.  
The Board finds that the competent medical evidence does not 
support the claim because the evidence does not show any nose 
fracture during the Veteran's service and upon examination 
following head trauma, no nose fracture was detected.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a broken nose and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Sinusitis

The Veteran contends that he currently suffers from sinusitis 
due to exposure to mustard gas, or in the alternative, due to 
in-service head trauma.

Service connection may be established for certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are: chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer, 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are: chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma, or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection under these provisions will not 
be established if the claimed condition is due to the 
Veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a non-service-related intervening 
condition or event as the cause of the condition.  38 C.F.R. 
§ 3.316.

The Veteran had active service from May 1966 to May 1968.  A 
May 2002 response from the NPRC indicated that there were no 
records indicating that the Veteran had any exposure to 
mustard gas or lewisite.  As there is no proven mustard gas 
exposure in service, the Board finds that the legal 
provisions on conditions related to such exposure are 
inapplicable.  38 C.F.R. § 3.316.

The Veteran reported a history of sinusitis on a medical 
history form at the time of the April 1966 induction 
examination and the examiner noted that the Veteran had 
moderate sinus problem, rebutting the presumption of 
soundness at service entrance with regard to sinusitis.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§§ 3.303, 3.304.

As a sinus problem was noted on the entrance examination, the 
Board finds that the evidence clearly and unmistakably shows 
that sinusitis pre-existed service, and the Board must 
determine whether the Veteran's pre-existing right sinus 
problem was aggravated during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

On separation from service, there were no findings consistent 
with a sinus problem.  Accordingly, there is no evidence of 
that the pre-existing sinus condition increased in severity 
during service, and on the basis of the service treatment 
records, and service connection for sinusitis is not 
established under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a).  Therefore, the Board finds that a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Post-service private and VA treatment records show treatment 
for sinusitis.  On VA examination in August 2006, following 
an examination of the Veteran and a review of the Veteran's 
case file, to include the service treatment records, the 
examiner diagnosed congestion of the nasal turbinates and 
chronic sinusitis.  The examiner opined that it was at least 
as likely as not a problem that the type of head trauma 
sustained by the Veteran in service would lead to chronic 
sinus problems.  There is no competent evidence that 
contradicts this opinion.  

As service connection may be granted when all the evidence, 
including that pertinent to service, establishes a link to 
service, and as the competent evidence of record favors the 
claim, the Board finds that it is at least as likely as not 
that a sinusitis was incurred in or aggravated by service as 
a result of head trauma.  Therefore, reasonable doubt it 
resolved in favor of the Veteran and service connection for 
sinusitis is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Eye Disorders

The Veteran contends that he currently suffers from a 
bilateral eye disorder as residuals of an injury to the face 
in service.  

On the basis of the service treatment records, a bilateral 
eye disorder as residuals of an injury to the face was not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).  

An in-service injury to the face was documented in June 1967, 
along with findings of pain and swelling of the left eye 
which was swollen shut, as well as minimal swelling over the 
right eye.  X-ray showed no evidence of fracture to the floor 
of the left orbit or abnormality of the left maxillary sinus, 
or the skull.  The Board finds that the required combination 
of manifestations sufficient to identify a chronic condition, 
and sufficient observation to establish chronicity during 
service are not adequately supported by the service treatment 
records.  A bilateral eye disorder as residuals of an injury 
to the face was not found or diagnosed on separation 
examination.  His eyes and ophthalmoscopic examinations were 
normal and his distant vision was 20/20 in both eyes.  
Therefore, the Board finds that a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

After service, on VA eye examination in August 2003 the 
Veteran complained of periodic blurring of vision and dry 
eyes.  He was diagnosed with dry eyes with no keratitis and 
refractive error.  To the extent that the Veteran was 
diagnosed with refractive error, any loss of visual acuity 
due to refractive error is not a disability for the purpose 
of VA disability compensation.  38 C.F.R. § 3.303(c).  As for 
a dry eyes and blurred vision, the absence of continuity of 
complaints from 1968 to 2003 interrupts continuity and is 
persuasive evidence against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002). 

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are less probative than the negative evidence, 
namely, the service treatment records demonstrating no eye 
disability on separation and the absence of symptoms for over 
30 years.  For this reason, service connection for a 
bilateral eye disability to include dry eye based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.

As for service connection for dry eyes first diagnosed after 
service under 38 C.F.R. § 3.303(d), dry eye due to eye 
pathology is a condition under case law that is capable of 
lay observation.  The determination as to the presence of a 
such a condition therefore observable by a lay person.  
However, the determination as to the causation and diagnosis 
of the condition is medical in nature and not capable of lay 
observation.  Therefore, and competent medical evidence 
regarding a service-related causation is needed to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488 
(1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although a layperson is competent to identify a simple 
medical condition, such as a dry eyes, the diagnoses of dry 
eye due to eye pathology is not simple medical condition 
because the diagnosis requires a medical examination, and 
diagnosis by a health-care professional, which a lay person 
is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007),

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a bilateral dry eye condition, first shown after service, and 
an injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

Although the record contains competent medical evidence of 
diagnoses of dry eyes and a finding of periodic blurred 
vision, albeit by history provided by the Veteran, the 
evidence of medical causation opposes, rather than supports, 
the claim.  The VA examiner in August 2003, found that the 
Veteran manifested no ophthalmic residuals from the June 1967 
head trauma.  Similarly, a VA optometrist in March 2009 
opined that it was at least as likely as not that the 
Veteran's periodic blurred vision was associated with the 
Veteran's pre-diabetic status, as opposed to residuals of an 
in-service injury.

To the extent the Veteran relates his eye problems to 
service, the Veteran as a lay person is not qualified through 
education, training, or experience to express an opinion of 
medical causation.  Therefore, the Board finds the Veteran's 
statements of causation and service relationship to be less 
persuasive than that of the medical examiners.

As the Board may consider only competent evidence to support 
its findings as to medical causation, and as the 
preponderance of the competent medical evidence is against 
the claim for service connection for a bilateral eye 
condition, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a broken nose is denied.

Service connection for sinusitis is granted, subject to the 
law and regulations governing the award of monetary benefits.

Service connection for residuals of an injury to the face 
with bilateral eye disorders is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


